Title: From Benjamin Franklin to J. Rocquette, T.A. Elsevier & P. Th. Rocquette, 21 June 1781
From: Franklin, Benjamin
To: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.


Gentlemen,
Passy, 21. June 1781
I received the Letter you did me the honor of writing to me the 11th. Inst. The List of Bills it inclosed is not particular enough for me to examine whether they have or have not been already accepted: to enable me to do this it is necessary I should be acquainted with the Person’s Name in whose Favor each Bill is drawn. You may rely on my taking the greatest Care to stop them if presented hereafter, not regularly indorsed by you.
As to the Billets de Banque du Congrès which I imagine are Loan office Certificates, there is no other Method of having them paid, than by sending them to America; they were never intended to be sent to Europe. & it is either through Ignorance or knavery that they have been brought hither.
Mess. J. Rocquette a Elsevier & Freres Roquettes.
